Exhibit 10.1

PURCHASE AGREEMENT

between

NISSAN MOTOR ACCEPTANCE CORPORATION

as Seller,

and

NISSAN AUTO RECEIVABLES CORPORATION II,

as Purchaser

Dated as of April 29, 2020

 

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I

  

CERTAIN DEFINITIONS

     1  

ARTICLE II

  

PURCHASE AND SALE OF RECEIVABLES

     1  

2.1

  

Purchase and Sale of Receivables

     1  

2.2

  

Receivables Purchase Price

     2  

ARTICLE III

  

REPRESENTATIONS AND WARRANTIES

     3  

3.1

  

Warranties of the Purchaser

     3  

3.2

  

Representations and Warranties of the Seller

     3  

ARTICLE IV

  

COVENANTS OF THE SELLER

     5  

4.1

  

Protection of Right, Title and Interest

     5  

4.2

  

Other Liens or Interests

     6  

4.3

  

Repurchase Events and Seller’s Assignment of Repurchased Receivables

     6  

ARTICLE V

  

MISCELLANEOUS PROVISIONS

     7  

5.1

  

Obligations of Seller

     7  

5.2

  

Issuer

     7  

5.3

  

Amendment

     7  

5.4

  

Waivers

     8  

5.5

  

Notices

     8  

5.6

  

Survival

     8  

5.7

  

Headings and Cross-References

     8  

5.8

  

Governing Law

     8  

5.9

  

Counterparts and Electronic Signature

     8  

5.10

  

Transfers Intended as Sales; Security Interest

     8  

5.11

  

No Petition

     9  

 

-i-

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made as of April 29, 2020, by and
between NISSAN MOTOR ACCEPTANCE CORPORATION, a California corporation (the
“Seller”), and NISSAN AUTO RECEIVABLES CORPORATION II, a Delaware corporation
(the “Purchaser”).

WHEREAS, in the regular course of its business, the Seller purchases certain
motor vehicle retail installment sale contracts secured by new, near-new and
used automobiles and light duty trucks from motor vehicle dealers;

WHEREAS, the Seller is willing to sell a portfolio of receivables arising in
connection with such contracts to the Purchaser; and

WHEREAS, the Purchaser desires to purchase such portfolio of receivables.

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

Terms not defined in this Agreement shall have the respective meanings assigned
such terms set forth in the Sale and Servicing Agreement, dated as of the date
hereof (the “Sale and Servicing Agreement”), by and among Nissan Auto
Receivables Corporation II, as seller, Nissan Motor Acceptance Corporation, as
servicer, Nissan Auto Receivables 2020-A Owner Trust, as issuer, and U.S. Bank
National Association, as indenture trustee.

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

2.1    Purchase and Sale of Receivables. On the Closing Date, subject to the
terms and conditions of this Agreement, the Seller agrees to sell, transfer,
assign and otherwise convey to the Purchaser, without recourse (collectively,
the “Purchased Assets”):

(i)    all right, title and interest of the Seller in and to the Receivables
listed on the Schedule of Receivables (including all related Receivable Files)
and all monies due thereon or paid thereunder or in respect thereof after the
Cut-off Date;

 

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

(ii)    the right of the Seller in the security interests in the Financed
Vehicles granted by the Obligors pursuant to the Receivables and any related
property;

(iii)    the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv)    the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v)    the right of the Seller to realize upon any property (including the right
to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;

(vi)    the right of the Seller in rebates of premiums and other amounts
relating to insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and

(vii)    all proceeds of the foregoing;

provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the Business Day
preceding the first Distribution Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the Seller to the Obligors,
insurers or any other person in connection with the Receivables, Receivable
Files, any insurance policies or any agreement or instrument relating to any of
them.

2.2    Receivables Purchase Price. In consideration for the Receivables and the
other Purchased Assets, the Purchaser shall, on the Closing Date, pay to the
Seller an amount equal to the fair market value of the Purchased Assets, which
amount (a) shall be paid to the Seller in cash by federal wire transfer (same
day) funds in an amount agreed to by the Seller and the Purchaser and (b) to the
extent not paid in cash by the Purchaser, shall constitute a capital
contribution by the Purchaser to the Seller.

 

2

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1    Warranties of the Purchaser. The Purchaser hereby represents and warrants
to the Seller as of the Closing Date:

(a)    Organization, etc. The Purchaser is duly organized, validly existing and
in good standing under the laws of the state of its formation, with power and
authority to execute and deliver this Agreement and to perform the terms and
provisions hereof.

(b)    Due Authorization and No Violation. This Agreement has been duly
authorized, executed and delivered by the Purchaser, and constitutes a legal,
valid and binding obligation of the Purchaser, enforceable in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general equitable principles, regardless of whether such enforceability shall be
considered in a proceeding in equity or law. The consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not conflict with, result in any breach of any of the terms or
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the governing documents of the Purchaser, or any indenture,
agreement or other instrument to which the Purchaser is a party or by which it
shall be bound; nor result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such indenture, agreement or other
instrument (other than the Basic Documents); nor violate any law or, to the
Purchaser’s knowledge, any order, rule or regulation applicable to the Purchaser
of any court or of any federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Purchaser or
its properties; which breach, default, conflict, Lien or violation in any case
would have a material adverse effect on the ability of the Purchaser to perform
its obligations under this Agreement.

(c)    No Litigation. There are no proceedings or investigations pending to
which the Purchaser is a party or of which any property of the Purchaser is the
subject, and, to the best of the Purchaser’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others;
other than such proceedings that would not have a material adverse effect upon
the ability of the Purchaser to perform its obligations under, or the validity
and enforceability of, this Agreement.

3.2    Representations and Warranties of the Seller. (a) The Seller hereby
represents and warrants to the Purchaser as of the Closing Date:

(i)    Organization, etc. The Seller is duly organized, validly existing and in
good standing under the laws of the state of its formation and is in good
standing in each jurisdiction in the United States of America in which the
conduct of its business or the ownership of its property requires such
qualification and where the failure to so qualify would have a material adverse
effect on the ability of the Seller to perform its obligations under this
Agreement.

(ii)    Power and Authority. The Seller has the power and authority to execute
and deliver this Agreement and to carry out its terms; and the execution,
delivery and performance of this Agreement have been duly authorized by the
Seller by all necessary acts. This Agreement constitutes a legal, valid and
binding obligation of the Seller, enforceable in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and by general
equitable principles, regardless of whether such enforceability shall be
considered in a proceeding in equity or law.

 

3

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

(iii)    No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in a breach of any of the terms or provisions of, nor constitute (with or
without notice or lapse of time) a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Seller pursuant
to the terms of, any indenture, mortgage, deed of trust, loan agreement,
guarantee, lease financing agreement or similar agreement or instrument under
which the Seller is a debtor or guarantor, nor will such action result in any
violation of the provisions of the articles of incorporation or the by-laws of
the Seller; which breach, default, conflict, Lien or violation in any case would
have a material adverse effect on the ability of the Seller to perform its
obligations under this Agreement.

(iv)    No Proceedings. There are no proceedings or investigations pending to
which the Seller is a party or of which any property of the Seller is the
subject, and, to the Seller’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others, other than
such proceedings that would not have a material adverse effect upon the ability
of the Seller to perform its obligations under, or the validity and
enforceability of, this Agreement.

(b)    The Seller makes the representations and warranties set forth on
Schedule I to the Sale and Servicing Agreement as to the Receivables on which
the Purchaser relies in accepting the Receivables. Such representations and
warranties speak as of the Closing Date (or as of such date expressly set forth
therein), but shall survive the sale, transfer and assignment of the Receivables
to the Purchaser hereunder and the subsequent assignment and transfer pursuant
to the Sale and Servicing Agreement.

(c)    The Seller makes the following representations and warranties regarding
the Purchased Assets, which representations and warranties speak as of the
Closing Date (or as of such date expressly set forth therein), but shall survive
the sale, transfer and assignment of the Purchased Assets to the Purchaser
hereunder and the subsequent assignment and transfer pursuant to the Sale and
Servicing Agreement:

(i)    The Receivables and the other Purchased Assets have been validly assigned
by the Seller to the Purchaser pursuant to this Agreement.

(ii)    The information set forth in the Schedule of Receivables was true and
correct in all material respects as of the opening of business on the Cut-off
Date (or as of such date expressly set forth therein).

(iii)    No selection procedures believed to be adverse to the Securityholders
were used to select the Receivables and other Purchased Assets.

(iv)    Immediately prior to the transfer and assignment herein contemplated,
the Purchaser had good and marketable title to the Receivables and other
Transferred Assets free and clear of all Liens, and immediately upon the
transfer thereof, the Seller, for the benefit of the Noteholders,
Certificateholders, shall have good and marketable title to the Transferred
Assets, free and clear of all Liens and adverse interests of others.

 

4

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

(v)    Other than the security interest granted to the Purchaser pursuant to
this Agreement, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Receivables or other Transferred
Assets to any other Person. The Seller has not authorized the filing of and is
not aware of any financing statements against the Seller that include a
description of the collateral covering the Receivables or other Transferred
Assets other than any financing statement relating to the security interest
granted to the Purchaser hereunder or a financing statement as to which the
security interest covering the Receivables or other Transferred Assets has been
released. The Seller is not aware of any judgment or tax lien filings against
the Seller.

ARTICLE IV

COVENANTS OF THE SELLER

4.1    Protection of Right, Title and Interest.

(a)    The Seller shall authorize and file such financing statements and cause
to be authorized and filed such continuation statements, all in such manner and
in such places as may be required by law fully to preserve, maintain and protect
the interest of the Purchaser in the Receivables and the other Purchased Assets
(other than any such Purchased Assets, to the extent that the interest of the
Purchaser therein cannot be perfected by the filing of a financing statement).
The Seller shall deliver (or cause to be delivered) to the Purchaser
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(b)    The Seller shall notify the Purchaser within 30 days after any change of
its name, identity or corporate structure in any manner that would, could or
might make any financing statement or continuation statement filed by the Seller
in accordance with paragraph (a) above seriously misleading within the meaning
of Sections 9-506 and 9-507 of the UCC, and shall promptly file appropriate
additional financing statements and amendments to previously filed financing
statements or continuation statements.

(c)    The Seller shall maintain its computer systems so that, from and after
the time of sale hereunder of the Receivables to the Purchaser, the Seller’s
master computer records that refer to a Receivable shall indicate clearly the
interest of the Purchaser in such Receivable and that such Receivable is owned
by the Purchaser.

(d)    If at any time the Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in automotive receivables to any
prospective purchaser, lender or other transferee, the Seller shall give to such
prospective purchaser, lender or other transferee computer tapes, records or
print-outs that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Purchaser (or any subsequent assignee of the Purchaser).

 

5

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

4.2    Other Liens or Interests. Except for the conveyances and grants of
security interests hereunder and contemplated pursuant to this Agreement and the
other Basic Documents, the Seller shall not sell, pledge, assign or transfer to
any other Person, or grant, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) on any interest therein, and the Seller shall
defend the right, title and interest of the Purchaser in, to and under such
Receivables against all claims of third parties claiming through or under the
Seller; provided, however, that the Seller’s obligations under this Section 4.2
shall terminate upon the termination of the Issuer pursuant to Section 9.01 of
the Trust Agreement.

4.3    Repurchase Events and Seller’s Assignment of Repurchased Receivables.

(a)    The Seller or the Purchaser, as the case may be, shall inform the other
party to this Agreement promptly, in writing, upon the discovery of any breach
of the Seller’s representations and warranties pursuant to Section 3.2(b) that
materially and adversely affects the interests of the Securityholders in any
Receivable; provided, that delivery of the Servicer’s Certificate by the
Servicer shall be deemed to constitute prompt written notice by the Purchaser of
such breach. If the breach materially and adversely affects the interests of the
Securityholders in such Receivable, then the Seller or the Purchaser, as the
case may be, shall either (a) correct or cure such breach or (b) repurchase such
Receivable from the Issuer or the Purchaser, as the case may be, in either case
on or before the Distribution Date following the end of the Collection Period
which includes the 60th day (or, if the Seller or the Purchaser elects, an
earlier date) after the date that the Seller or the Purchaser, as the case may
be, became aware or was notified of such breach. Any such breach shall be deemed
not to have a material and adverse effect if such breach or failure does not
affect the ability of the Issuer to receive and retain timely payment in full of
such Receivable. In consideration of the purchase of the Receivables, the Seller
shall remit (or cause to be remitted) the Repurchase Payment to the Purchaser
concurrently with the Purchaser’s repurchase of the related Receivable from the
Issuer in the manner specified in Section 5.05 of the Sale and Servicing
Agreement. Upon payment of such Repurchase Payment by the Seller, the Purchaser
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as
shall be reasonably requested of it to vest in the Seller or its designee any
Receivable and any related Purchased Assets repurchased pursuant hereto. The
sole remedy of the Purchaser, the Indenture Trustee (by operation of the
assignment of the Purchaser’s rights hereunder pursuant to the Indenture), or
any Securityholder with respect to a breach of the Seller’s representations and
warranties pursuant to Section 3.2(b), shall be to require the Seller to
repurchase Receivables pursuant to this Section.

(b)    With respect to all Receivables repurchased by the Seller pursuant to
this Agreement, the Purchaser (without the need of any further written
assignment) shall assign hereby, without recourse, representation or warranty
(other than that it has good and marketable title to such Receivables), to the
Seller all the Purchaser’s right, title and interest in and to such Receivables,
and all security and documents relating thereto.

 

6

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

5.1    Obligations of Seller. The obligations of the Seller under this Agreement
shall not be affected by reason of any invalidity, illegality or irregularity of
any Receivable.

5.2    Issuer. The Seller acknowledges that the Purchaser will, pursuant to the
Sale and Servicing Agreement, sell the Receivables and other Purchased Assets to
the Issuer and assign its rights under this Agreement to the Issuer and that the
Issuer will assign such rights to the Indenture Trustee for the benefit of the
holders of the Notes, and that the representations and warranties contained in
this Agreement and the rights of the Purchaser under Section 4.3(a) and the
obligations under Section 4.3(b) are intended to benefit the Issuer and the
holders of the Notes. The Seller hereby consents to such sales and assignments.

5.3    Amendment. (a) Any term or provision of this Agreement may be amended by
the Seller and the Purchaser, without the consent of the Indenture Trustee, any
Noteholder, the Issuer, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:

(i)    the Seller or the Purchaser delivers an Officer’s Certificate or Opinion
of Counsel to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii)    the Rating Agency Condition is satisfied with respect to such amendment;

provided, however, that in the event that any Certificates are held by anyone
other than the Administrator or any of its Affiliates, this Agreement may only
be amended by the Seller and the Purchaser if, in addition, (i) the Holders of
the Certificates evidencing a majority of the Certificate Balance consent to
such amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Administrator or an Opinion of Counsel delivered to the
Indenture Trustee and the Owner Trustee, materially and adversely affect the
interests of the Certificateholders.

(b)    This Agreement may also be amended by the Seller and the Purchaser for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholders with the consent of:

(i)    the Holders of Notes evidencing not less than a majority of the
Outstanding Amount of the Notes; and

(ii)    the Holders of the Certificates evidencing a majority of the Certificate
Balance.

It will not be necessary for the consent of Noteholders or Certificateholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof.

 

7

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

5.4    Waivers. No failure or delay on the part of the Purchaser in exercising
any power, right or remedy under this Agreement or the Assignment shall operate
as a waiver hereof or thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other or further exercise hereof or
thereof or the exercise of any other power, right or remedy.

5.5    Notices. All demands, notices, communications and instructions upon or to
the Seller under this Agreement shall be in writing, personally delivered,
mailed by certified mail, return receipt requested, or delivered by telecopier
or electronically by email (if an email address is provided), and shall be
deemed to have been duly given upon receipt (a) in the case of the Purchaser, to
Nissan Auto Receivables Corporation II, One Nissan Way, Franklin, Tennessee
37067 (telecopier no. (615) 725-8530) (email: doug.gwin@nissan-usa.com),
Attention: Treasurer, and (b) in the case of the Seller, to Nissan Motor
Acceptance Corporation, One Nissan Way, Franklin, Tennessee 37067 (telecopier
no. (615) 725-8530) (email: doug.gwin@nissan-usa.com), Attention: Treasurer; or,
as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.

5.6    Survival. The respective agreements, representations, warranties and
other statements by the Seller and the Purchaser set forth in or made pursuant
to this Agreement shall remain in full force and effect and will remain in full
force and effect until such time as the parties hereto shall agree.

5.7    Headings and Cross-References. The various headings in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to Section
names or numbers are to such Sections of this Agreement.

5.8    Governing Law. This Agreement and the Assignment shall be governed by and
construed in accordance with the internal laws of the State of New York, without
reference to its conflict of law provisions (other than Section 5-1401 of the
General Obligations Law of the State of New York), and the obligations, rights
and remedies of the parties under this Agreement shall be determined in
accordance with such laws.

5.9    Counterparts and Electronic Signature. This Agreement may be executed in
multiple counterparts and by different parties on separate counterparts, each of
which shall be an original, but all of which together shall constitute one and
the same instrument. Each party agrees that this Agreement and any other
documents to be delivered in connection herewith may be electronically signed,
and that any electronic signatures appearing on this Agreement or such other
documents shall have the same effect as manual signatures for the purpose of
validity, enforceability and admissibility.

5.10    Transfers Intended as Sales; Security Interest.

(a)    Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales, transfers, assignments and contributions without recourse rather
than pledges or assignments of only a security interest and shall be given
effect as such for all purposes. It is further the intention of the parties
hereto that the Purchased Assets shall not be part of the Seller’s estate in the
event of a bankruptcy or insolvency of the Seller. The sales and transfers by
the Seller of the Receivables

 

8

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

and related Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectability of the Receivables.

(b)    Notwithstanding the foregoing, in the event that the Receivables and
other Purchased Assets are held to be property of the Seller, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Purchased Assets, then it is intended
that:

(i)    This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;

(ii)    The conveyance provided for in Section 2.1 shall be deemed to be a grant
by the Seller of, and the Seller hereby grants to the Purchaser, a security
interest in all of its right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to the
Receivables and other Purchased Assets, to secure such indebtedness and the
performance of the obligations of the Seller hereunder;

(iii)    The possession by the Purchaser or its agent of the Receivable Files
and any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv)    Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

5.11    No Petition. Notwithstanding any prior termination of this Agreement,
the parties hereto shall not, prior to the date which is one year and one day
after payment in full of all obligations of each Bankruptcy Remote Party in
respect of all securities issued by any Bankruptcy Remote Party, acquiesce,
petition or otherwise invoke or cause such Bankruptcy Remote Party to invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against such Bankruptcy Remote Party under any federal or
state bankruptcy, insolvency or similar law, or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of such Bankruptcy Remote Party or any substantial part of its property, or
ordering the winding up or liquidation of the affairs of the Issuer.

 

9

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto hereby have caused this Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:  

            

Name:   Title:   NISSAN AUTO RECEIVABLES CORPORATION II By:  

            

Name:   Title:  

 

S-1

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

Exhibit A

ASSIGNMENT

April 29, 2020

For value received, in accordance with the Purchase Agreement, dated as of
April 29, 2020 (the “Purchase Agreement”), between the undersigned (the
“Seller”) and Nissan Auto Receivables Corporation II (the “Purchaser”), the
undersigned does hereby sell, assign, transfer and otherwise convey unto the
Purchaser, without recourse, the following:

(i)    all right, title and interest of the Seller in and to the Receivables
listed on the Schedule of Receivables (including all related Receivable Files)
and all monies due thereon or paid thereunder or in respect thereof after the
Cut-off Date;

(ii)    the right of the Seller in the security interests in the Financed
Vehicles granted by the Obligors pursuant to the Receivables and any related
property;

(iii)    the right of the Seller in any proceeds from claims on any physical
damage, credit life, credit disability or other insurance policies covering the
Financed Vehicles or the Obligors;

(iv)    the right of the Seller to receive payments in respect of any Dealer
Recourse with respect to the Receivables;

(v)    the right of the Seller to realize upon any property (including the right
to receive future Net Liquidation Proceeds) that shall have secured a
Receivable;

(vi)    the right of the Seller in rebates of premiums and other amounts
relating to insurance policies and other items financed under the Receivables in
effect as of the Cut-off Date; and

(vii)    all proceeds of the foregoing;

provided that the Seller shall not be required to deliver to the Purchaser on
the Closing Date monies received in respect of the Receivables after the Cut-off
Date and before the Closing Date but shall or shall cause the Servicer to
deposit such monies into the Collection Account no later than the Business Day
preceding the first Distribution Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the undersigned to the
Obligors, insurers or any other person in connection with the Receivables,
Receivable Files, any insurance policies or any agreement or instrument relating
to any of them.

This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Purchase Agreement
and is to be governed by the Purchase Agreement.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

A-1

(NAROT 2020-A Purchase Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of the day first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION By:  

            

Name:   Title:  

 

S-1

(NAROT 2020-A Purchase Agreement)